                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                               Case No. 19-cr-0114 (WMW/BRT)

                            Plaintiff,
                                                                 ORDER
       v.

Deandre Dontal McGowan,

                            Defendant.


      Defendant Deandre Dontal McGowan is charged with bank robbery, in violation of

18 U.S.C. § 2113(a). After a preliminary hearing, United States Magistrate Judge David

T. Schultz ordered that McGowan be detained pending trial. The matter is now before the

Court on McGowan’s motion to revoke the detention order pursuant to 18 U.S.C. § 3145(b).

(Dkt. 46.) For the reasons addressed below, the motion is denied.

      “If a person is ordered detained by a magistrate judge . . . the person may file, with

the court having original jurisdiction over the offense, a motion for revocation or

amendment of the order.” 18 U.S.C. § 3145(b). A district court reviews a magistrate

judge’s detention order de novo. United States v. Maull, 773 F.2d 1479, 1482 (8th Cir.

1985). Either a danger to the community or a risk of flight is sufficient to authorize

detention. United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986). The government

must establish that a defendant poses either a danger to the community by clear and

convincing evidence or a risk of flight by a preponderance of the evidence. See United

States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003). When evaluating whether pretrial
detention is appropriate, a district court considers (1) the nature and circumstances of the

alleged crime, including whether it is a crime of violence or involves a firearm; (2) the

weight of the evidence against the defendant; (3) the history and characteristics of the

defendant, including mental condition, employment, community ties, financial resources,

and past conduct; and (4) the seriousness of the danger to the community or to an

individual. See 18 U.S.C. § 3142(g); Abad, 350 F.3d at 797.

       McGowan first argues that the evidence in this case does not support a finding that

he poses a risk of flight. He emphasizes his history of appearing in court as directed in

connection with several criminal matters, his history of successfully completing probation,

and his familial ties in the local community. He also asserts that one of his failures to

appear in court occurred 11 years ago, and a second failure to appear in court occurred as

the result of an inability to appear because he was in custody at the time. The United States

counters that McGowan’s history of nonappearance, limited employment history, lack of

community ties, and limited financial resources demonstrate that he poses a risk of flight.

       The Court has carefully considered the evidence and arguments pertaining to

McGowan’s risk of flight. Notwithstanding the age and circumstances of McGowan’s

prior failures to appear, he nonetheless has a history of nonappearance in court on multiple

occasions. As reflected in the United States Probation and Pretrial Services Report,

McGowan’s lengthy criminal history includes offenses that involved evading authorities,

such as providing false identification and fleeing or evading law enforcement. As the

magistrate judge observed, McGowan is associated with multiple alias names and dates of

birth. Notably, McGowan is now charged with a serious offense that carries a maximum


                                             2
possible sentence of 20 years’ imprisonment, whereas his history of flight and evasion

occurred in connection with offenses that carried comparatively less serious penalties.

       Moreover, McGowan’s limited employment history, community ties, and financial

resources demonstrate an enhanced risk of flight. The record reflects that McGowan has

no assets and that, in the several months prior to his arrest, McGowan was unemployed and

faced eviction from his apartment due to delinquency in his rent payments. It is true that

McGowan has some familial ties in the community, including his minor children and their

mothers. But the record reflects that McGowan has no ties with his father, his mother lives

in Texas, and his siblings are incarcerated, leaving few if any suitable residence options

available to McGowan. In short, the Court agrees with the magistrate judge’s finding that

McGowan lacks robust ties to the community and a stable living situation.

       For all these reasons, the Court concludes that the United States has proven by a

preponderance of the evidence that McGowan poses a risk of flight. Because detention is

warranted based on McGowan’s flight risk, the Court need not address whether McGowan

also poses a danger to the community. See Sazenski, 806 F.2d at 848.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Deandre Dontal McGowan’s motion to revoke

detention, (Dkt. 46), is DENIED. McGowan shall remain in the custody of the United

States Attorney General for confinement pending trial.


Dated: July 3, 2019                                      s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge

                                             3
